Exhibit 10.1

 

FIRST CENTURY BANCORP.

AMENDED AND RESTATED

2003 STOCK INCENTIVE PLAN

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

PAGE

 

 

 

SECTION 1

DEFINITIONS

1

1.1

Definitions

1

SECTION 2

THE STOCK INCENTIVE PLAN

4

2.1

Purpose of the Plan

4

2.2

Stock Subject to the Plan

4

2.3

Administration of the Plan

5

2.4

Eligibility and Limits

5

SECTION 3

TERMS OF STOCK INCENTIVES

6

3.1

General Terms and Conditions

6

3.2

Terms and Conditions of Options

6

 

(a)

Option Price

7

 

(b)

Option Term

7

 

(c)

Payment

7

 

(d)

Conditions to the Exercise of an Option

7

 

(e)

Termination of Incentive Stock Option Status

8

 

(f)

Special Provisions for Certain Substitute Options

8

3.3

Treatment of Awards Upon Termination of Service

8

SECTION 4

RESTRICTIONS ON STOCK

8

4.1

Escrow of Shares

8

4.2

Restrictions on Transfer

9

SECTION 5

GENERAL PROVISIONS

9

5.1

Withholding

9

5.2

Changes in Capitalization; Merger; Liquidation

9

5.3

Cash Awards

10

5.4

Compliance with Code

10

5.5

Right to Terminate Service

11

5.6

Restrictions on Delivery and Sale of Shares; Legends

11

5.7

Non-Alienation of Benefits

11

5.8

Termination and Amendment of the Plan

11

5.9

Stockholder Approval

11

5.10

Choice of Law

11

5.11

Effective Date of the Plan

11

 

--------------------------------------------------------------------------------


 

FIRST CENTURY BANCORP.

AMENDED AND RESTATED

2003 STOCK INCENTIVE PLAN

 

SECTION 1  DEFINITIONS

 

1.1           Definitions.  Whenever used herein, the masculine pronoun shall be
deemed to include the feminine, and the singular to include the plural, unless
the context clearly indicates otherwise, and the following capitalized words and
phrases are used herein with the meaning thereafter ascribed:

 

(a)           “Affiliate” means

 

(1)           any Subsidiary or Parent;

 

(2)           an entity that directly or through one or more intermediaries
controls, is controlled by, or is under common control with the Company, as
determined by the Company; or

 

(3)           any entity in which the Company has such a significant interest
that the Company determines it should be deemed an “Affiliate,” as determined in
the sole discretion of the Company.

 

(b)           “Bank” means The National Bank of Gainesville.

 

(c)           “Board of Directors” means the board of directors of the Company.

 

(d)           “Cause” has the same meaning as provided in the employment
agreement between the Participant and the Company or Affiliate(s) on the date of
Termination of Service, or if no such definition or employment agreement exists,
“Cause” means conduct amounting to (1) fraud or dishonesty against the Company
or Affiliate(s); (2) Participant’s willful misconduct, repeated refusal to
follow the reasonable directions of the Board of Directors or knowing violation
of law in the course of performance of the duties of Participant’s service with
the Company or Affiliate(s); (3) repeated absences from work without a
reasonable excuse; (4) repeated intoxication with alcohol or drugs while on the
Company’s or Affiliate(s)’ premises during regular business hours; (5) a
conviction or plea of guilty or nolo contendere to a felony or a crime involving
dishonesty; or (6) a breach or violation of the terms of any agreement to which
Participant and the Company or Affiliate(s) are party.

 

(e)           “Change in Control” has the same meaning as provided in the
employment agreement between the Participant and the Company or Affiliate(s), or
if no such definition or employment agreement exists, “Change in Control shall
mean any one of the following events which may occur after the date the Stock
Incentive is granted:

 

(1)           the acquisition by any individual, entity or “group,” within the
meaning of Section 13(d)(3) or Section 14(d)(2) of the Securities Exchange Act
of 1934, as amended, (a “Person”) of beneficial ownership (within the meaning of
Rule 13-d-3 promulgated under the Securities Exchange Act of 1934) of voting
securities of the Company or the Bank where such acquisition

 

1

--------------------------------------------------------------------------------


 

causes any such Person to own fifty percent (50%) or more of the combined voting
power of the then outstanding voting securities entitled to vote generally in
the election of directors;

 

(2)           within any twelve-month period, the persons who were directors of
the Company or the Bank immediately before the beginning of such twelve-month
period (the “Incumbent Directors”) shall cease to constitute at least a majority
of the Board of Directors of the Company or the Bank; provided that any director
who was not a director as of the beginning of such twelve-month period shall be
deemed to be an Incumbent Director if that director were elected to the Board of
Directors of the Company or the Bank by, or on the recommendation of or with the
approval of, at least two-thirds of the directors who then qualified as
Incumbent Directors; and provided further that no director whose initial
assumption of office is in connection with an actual or threatened election
contest relating to the election of directors shall be deemed to be an Incumbent
Director;

 

(3)           a reorganization, merger or consolidation, with respect to which
persons who were the stockholders of the Company or the Bank immediately prior
to such reorganization, merger or consolidation do not, immediately thereafter,
own more than fifty percent (50%) of the combined voting power entitled to vote
in the election of directors of the reorganized, merged or consolidated
company’s then outstanding voting securities; or

 

(4)           the sale, transfer or assignment of all or substantially all of
the assets of the Company or the Bank to any third party.

 

(f)            “Code” means the Internal Revenue Code of 1986, as amended.

 

(g)           “Committee” means the committee appointed by the Board of
Directors to administer the Plan pursuant to Plan Section 2.3.  If the Committee
has not been appointed, the Board of Directors in its entirety shall constitute
the Committee.

 

(h)           “Company” means First Century Bancorp.

 

(i)            “Disability” has the same meaning as provided in the long-term
disability plan or policy maintained or, if applicable, most recently
maintained, by the Company or an Affiliate for the Participant.  If no long-term
disability plan or policy was ever maintained on behalf of the Participant or,
if the determination of Disability relates to an Incentive Stock Option,
Disability shall mean that condition described in Code Section 22(e)(3), as
amended from time to time.  In the event of a dispute, the determination of
Disability shall be made by the Board of Directors and shall be supported by
advice of a physician competent in the area to which such Disability relates.

 

(j)            “Disposition” means any conveyance, sale, transfer, assignment,
pledge or hypothecation, whether outright or as security, inter vivos or
testamentary, with or without consideration, voluntary or involuntary.

 

(k)           “Exchange Act” means the Securities Exchange Act of 1934, as
amended.

 

2

--------------------------------------------------------------------------------


 

(l)            “Fair Market Value” with regard to a date means:

 

(1)           if the Stock is then readily tradable on an established securities
market (as defined in Section 1.897-1(m) of the Treasury Regulations), the
closing sales price of the Stock on the trading day immediately preceding such
date on the securities exchange having the greatest volume of trading in the
Stock during the thirty (30) day period preceding the day the value is to be
determined or, if such exchange was not open for trading on such date, the next
preceding date on which it was open; or

 

(2)           if the Stock is not then readily tradable on an established
securities market (as defined in Section 1.897-1(m) of the Treasury
Regulations), then (A) with respect to the grant of a Nonqualified Stock Option,
as of any date, the fair market value of a share of Stock determined by the
Committee by the reasonable application of a reasonable valuation method in
compliance with Section 409A of the Code and Section 1.409A-1(b)(5)(iv) of the
Treasury Regulations; and (B) with respect to the grant of an Incentive Stock
Option, the fair market value of a share of Stock determined in good faith by
the Committee in any reasonable manner, in compliance with Section 422 of the
Code and Section 1.422-2(e) of the Treasury Regulations.

 

(m)          “Incentive Stock Option” means an incentive stock option, as
defined in Code Section 422, described in Plan Section 3.2.

 

(n)           “Nonqualified Stock Option” means a stock option, other than an
option qualifying as an Incentive Stock Option, described in Plan Section 3.2.

 

(o)           “Option” means a Nonqualified Stock Option or an Incentive Stock
Option.

 

(p)           “Over 10% Owner” means an individual who at the time an Incentive
Stock Option is granted owns Stock possessing more than ten percent (10%) of the
total combined voting power of the Company or one of its Parents or
Subsidiaries, determined by applying the attribution rules of Code
Section 424(d).

 

(q)           “Parent” means any corporation (other than the Company) in an
unbroken chain of corporations ending with the Company if, with respect to
Incentive Stock Options, at the time of granting of the Incentive Stock Option,
each of the corporations other than the Company owns stock possessing fifty
percent (50%) or more of the total combined voting power of all classes of stock
in one of the other corporations in the chain.

 

(r)            “Participant” means an individual who receives a Stock Incentive
hereunder.

 

(s)           “Plan” means the First Century Bancorp. Amended and Restated 2003
Stock Incentive Plan.

 

(t)            “Stock” means the Company’s no par value common stock.

 

3

--------------------------------------------------------------------------------


 

(u)           “Stock Incentive Agreement” means an agreement between the Company
and a Participant or other documentation evidencing an award of a Stock
Incentive.

 

(v)           “Stock Incentive” means, collectively, Incentive Stock Options and
Nonqualified Stock Options.

 

(w)          “Subsidiary” means any corporation (other than the Company) in an
unbroken chain of corporations beginning with the Company if, with respect to
Incentive Stock Options, at the time of the granting of the Incentive Stock
Option, each of the corporations other than the last corporation in the unbroken
chain owns stock possessing fifty percent (50%) or more of the total combined
voting power of all classes of stock in one of the other corporations in the
chain.  A “Subsidiary” shall include any entity other than a corporation to the
extent permissible under Section 424(f) of the Code or the Treasury Regulations
or rulings thereunder.

 

(x)            “Termination of Service” means the termination of the service
relationship, whether employment or otherwise, between a Participant and the
Company and any Affiliates, regardless of the fact that severance or similar
payments are made to the Participant for any reason, including, but not by way
of limitation, a termination by resignation, discharge, death, Disability or
retirement.  The Committee shall, in its absolute discretion, determine the
effect of all matters and questions relating to a Termination of Service,
including, but not by way of limitation, the question of whether a leave of
absence constitutes a Termination of Service, or whether a Termination of
Service is for Cause.

 

(y)           “Treasury Regulations” means regulations promulgated by the United
States Department of Treasury pursuant to the Code, as amended, including
proposed or temporary regulations as applicable.

 

SECTION 2  THE STOCK INCENTIVE PLAN

 

2.1           Purpose of the Plan.  The Plan is intended to (a) provide
incentives to officers, employees and directors of the Company and its
Affiliates to stimulate their efforts toward the continued success of the
Company and to operate and manage the business in a manner that will provide for
the long-term growth and profitability of the Company; (b) encourage stock
ownership by officers, employees and directors by providing them with a means to
acquire a proprietary interest in the Company by acquiring shares of Stock; and
(c) provide a means of obtaining and rewarding key personnel.

 

2.2           Stock Subject to the Plan.  Subject to adjustment in accordance
with Section 5.2, 750,000 shares of Stock (the “Maximum Plan Shares”) are hereby
reserved exclusively for issuance upon exercise or payment pursuant to Stock
Incentives.  At such times as the Company is subject to Section 16 of the
Exchange Act, at no time shall the Company have outstanding Stock Incentives
subject to Section 16 of the Exchange Act and shares of Stock issued in respect
of Stock Incentives in excess of the Maximum Plan Shares.  The shares of Stock
attributable to the nonvested, unpaid, unexercised, unconverted or otherwise
unsettled portion of any Stock Incentive that is forfeited or cancelled or
expires or terminates for any reason without becoming vested, paid, exercised,
converted or otherwise settled in full will again be available for purposes of
the Plan.

 

4

--------------------------------------------------------------------------------


 

2.3           Administration of the Plan.  The Plan shall be administered by the
Committee.   The Committee shall consist of at least two members of the Board of
Directors.  During those periods that the Company is subject to the provisions
of Section 16 of the Exchange Act, the Board of Directors shall consider whether
each Committee member should qualify as an “outside director” as defined in
Section 1.162-27(e) of the Treasury Regulations and a “non-employee director” as
defined in Rule 16b(3)(b)(3) as promulgated under the Exchange Act.  The
Committee shall have full authority in its discretion to determine the officers,
employees and directors of the Company or its Affiliates to whom Stock
Incentives shall be granted and the terms and provisions of Stock Incentives
subject to the Plan.  Subject to the provisions of the Plan, the Committee shall
have full and conclusive authority to interpret the Plan; to prescribe, amend
and rescind rules and regulations relating to the Plan; to determine the terms
and provisions of the respective Stock Incentive Agreements and to make all
other determinations necessary or advisable for the proper administration of the
Plan.  The Committee’s determinations under the Plan need not be uniform and may
be made by it selectively among persons who receive, or are eligible to receive,
awards under the Plan (whether or not such persons are similarly situated).  The
Committee’s decisions shall be final and binding on all Participants.  Each
member of the Committee shall serve at the discretion of the Board of Directors
and the Board of Directors may from time to time remove members from or add
members to the Committee.  Vacancies on the Committee shall be filled by the
Board of Directors.

 

The Committee shall select one of its members as chairman and shall hold
meetings at the times and in the places as it may deem advisable.  Acts approved
by a majority of the Committee in a meeting at which a quorum is present, or
acts reduced to or approved in writing by a majority of the members of the
Committee, shall be the valid acts of the Committee.

 

2.4           Eligibility and Limits.  Stock Incentives may be granted only to
officers, employees and directors of the Company or any Affiliate; provided,
however, that an Incentive Stock Option may only be granted to an employee of
the Company or any Subsidiary.  In the case of Incentive Stock Options, the
aggregate Fair Market Value (determined as of the date an Incentive Stock Option
is granted) of stock with respect to which stock options intended to meet the
requirements of Code Section 422 become exercisable for the first time by an
individual during any calendar year under all plans of the Company and its
Parents and Subsidiaries shall not exceed $100,000; provided further, that if
the limitation is exceeded, the Incentive Stock Option(s) which cause the
limitation to be exceeded shall be treated as Nonqualified Stock Option(s).  
During such periods as required by Code Section 162(m) of the Code and the
regulations thereunder for compensation to be treated as qualified
performance-based compensation, the maximum number of shares of Stock with
respect to which Options may be granted during any calendar year to an employee
may not exceed 25,000, subject to adjustment in accordance with Section 5.2. 
If, after grant, the exercise price of an Option is reduced, the transaction
shall be treated as the cancellation of the Option and the grant of a new
Option.  If an Option is deemed to be cancelled as described in the preceding
sentence, the Option that is deemed to be cancelled and the Option that is
deemed to be granted shall both be counted against the Maximum Plan Shares and
the maximum number of shares for which Options may be granted to an employee
during any calendar year.

 

5

--------------------------------------------------------------------------------


 

SECTION 3  TERMS OF STOCK INCENTIVES

 

3.1           General Terms and Conditions.

 

(a)           The number of shares of Stock as to which a Stock Incentive shall
be granted shall be determined by the Committee in its sole discretion, subject
to the provisions of Section 2.2, as to the total number of shares available for
grants under the Plan.  If a Stock Incentive Agreement so provides, a
Participant may be granted a new Option to purchase a number of shares of Stock
equal to the number of previously owned shares of Stock tendered in payment of
the Exercise Price (as defined below) for each share of Stock purchased pursuant
to the terms of the Stock Incentive Agreement.

 

(b)           Each Stock Incentive shall be evidenced by a Stock Incentive
Agreement in such form and containing such terms, conditions and restrictions as
the Committee may determine is appropriate.  Each Stock Incentive Agreement
shall be subject to the terms of the Plan and any provision in a Stock Incentive
Agreement  that is inconsistent with the Plan shall be null and void.

 

(c)           The date a Stock Incentive is granted shall be the date on which
the Committee has approved the terms of, and satisfaction of any conditions
applicable to, the grant of the Stock Incentive and has determined the recipient
of the Stock Incentive and the number of shares covered by the Stock Incentive
and has taken all such other action necessary to complete the grant of the Stock
Incentive.

 

(d)           The Committee may provide in any Stock Incentive Agreement (or
subsequent to the award of a Stock Incentive but prior to its expiration or
cancellation, as the case may be) that, in the event of a Change in Control, the
Stock Incentive shall or may be cashed out on the basis of any price not greater
than the price per share of Stock received or to be received by other
stockholders of the Company in the Change of Control transaction, as determined
by the Committee, or, if the Committee in its sole discretion deems it to be
appropriate, the Fair Market Value of a share of Stock as of the date of the
Change of Control; provided, however, that, in the case of Incentive Stock
Options, then unless the Committee determines otherwise, the price will be based
only on the Fair Market Value of the Stock on the date on which the Incentive
Stock Options are cashed out (the “Change in Control Price”).  For purposes of
this Subsection, any Option shall be cashed out on the basis of the excess, if
any, of the Change in Control Price over the Exercise Price to the extent the
Option is then exercisable in accordance with the terms of the Option and the
Plan.

 

(e)           Stock Incentives shall not be transferable or assignable except by
will or by the laws of descent and distribution and shall be exercisable, during
the Participant’s lifetime, only by the Participant; in the event of the
Disability of the Participant, by the legal representative of the Participant;
or in the event of the death of the Participant, by the personal representative
of the Participant’s estate or if no personal representative has been appointed,
by the successor in interest determined under the Participant’s will.

 

3.2           Terms and Conditions of Options.  Each Option granted under the
Plan shall be evidenced by a Stock Incentive Agreement.  At the time any Option
is granted, the Committee shall determine whether the Option is to be an
Incentive Stock Option or a Nonqualified Stock Option, and the Option shall be
clearly identified as to its status as an Incentive Stock Option or a
Nonqualified Stock Option.  At the time any

 

6

--------------------------------------------------------------------------------


 

Incentive Stock Option is exercised, the Company shall be entitled to place a
legend on the certificates representing the shares of Stock purchased pursuant
to the Option to clearly identify them as shares of Stock purchased upon
exercise of an Incentive Stock Option.  An Incentive Stock Option may only be
granted within ten (10) years from the earlier of the date the Plan is adopted
by the Board of Directors or approved by the Company’s stockholders.  All
Options shall provide that the primary federal regulator of the Company or the
Bank may require a Participant to exercise an Option in whole or in part if the
capital of the Company or the Bank falls below minimum requirements and shall
further provide that, if the Participant fails to so exercise any such portion
of the Option, that portion of the Option shall be forfeited.

 

(a)           Option Price.   Subject to adjustment in accordance with
Section 5.2 and the other provisions of this Section 3.2, the exercise price
(the “Exercise Price”) per share of Stock purchasable under any Option shall be
as set forth in the applicable Stock Incentive Agreement.  With respect to each
grant of an Incentive Stock Option to a Participant who is not an Over 10%
Owner, the Exercise Price per share shall not be less than the Fair Market Value
on the date the Option is granted.  With respect to each grant of an Incentive
Stock Option to a Participant who is an Over 10% Owner, the Exercise Price shall
not be less than 110% of the Fair Market Value on the date the Option is
granted.  With respect to each grant of a Nonqualified Stock Option, the
Exercise Price per share shall be no less than the Fair Market Value.

 

(b)           Option Term.  The term of an Option shall be as specified in the
applicable Stock Incentive Agreement; provided, however that any Option granted
to a Participant shall not be exercisable after the expiration of ten (10) years
after the date the Option is granted and any Incentive Stock Option granted to
an Over 10% Owner shall not be exercisable after the expiration of five
(5) years after the date the Option is granted.

 

(c)           Payment.  Payment for all shares of Stock purchased pursuant to
the exercise of an Option shall be made in cash or, if the Stock Incentive
Agreement provides, in a cashless exercise through a broker.   In its
discretion, the Committee also may authorize (at the time an Option is granted
or thereafter) Company financing to assist the Participant as to payment of the
Exercise Price on such terms as may be offered by the Committee in its
discretion.  Payment shall be made at the time that the Option or any part
thereof is exercised, and no shares shall be issued or delivered upon exercise
of an Option until full payment has been made by the Participant.  The holder of
an Option, as such, shall have none of the rights of a stockholder.

 

(d)           Conditions to the Exercise of an Option.  Each Option granted
under the Plan shall be exercisable by the Participant or any other designated
person, at such time or times, or upon the occurrence of such event or events,
and in such amounts, as the Committee shall specify in the Stock Incentive
Agreement; provided, however, that subsequent to the grant of an Option, the
Committee, at any time before complete termination of such Option, may
accelerate the time or times at which such Option may be exercised in whole or
in part, including, without limitation, upon a Change in Control and may permit
the Participant or any other designated person to exercise the Option, or any
portion thereof, for all or part of the remaining Option term notwithstanding
any provision of the Stock Incentive Agreement to the contrary.  Notwithstanding
the foregoing, no Option granted prior to the third anniversary of the date the
Bank opens for business shall contain provisions which allow the

 

7

--------------------------------------------------------------------------------


 

Option to become vested and exercisable at a rate faster than in equal one-third
increments commencing with the first anniversary of the Option’s grant date.

 

(e)           Termination of Incentive Stock Option Status.  With respect to an
Incentive Stock Option, in the event of the Termination of Service of a
Participant, the Option or portion thereof held by the Participant which is
unexercised shall expire, terminate and become unexercisable no later than three
(3) months after the date of termination of employment; provided, however, that
in the case of a holder whose termination of employment is due to death or
Disability, up to one (1) year may be substituted for such three (3) month
period.  For purposes of this Subsection (e), Termination of Service of the
Participant shall not be deemed to have occurred if the Participant is employed
by another corporation (or a parent or subsidiary corporation of such other
corporation) which has assumed the Incentive Stock Option of the Participant in
a transaction to which Code Section 424(a) is applicable.

 

(f)            Special Provisions for Certain Substitute Options. 
Notwithstanding anything to the contrary in this Section 3.2, any Option issued
in substitution for an option previously issued by another entity, which
substitution occurs in connection with a transaction to which Code
Section 424(a) (with respect to Incentive Stock Options) or
Section 1.409A-1(b)(v)(D) of the Treasury Regulations (with respect to
Nonqualified Stock Options) is applicable, may provide for an exercise price
computed in accordance with such Code and Treasury Regulation provisions and may
contain such other terms and conditions as the Committee may prescribe to cause
such substitute Option to contain as nearly as possible the same terms and
conditions (including the applicable vesting and termination provisions) as
those contained in the previously issued option being replaced thereby.

 

3.3           Treatment of Awards Upon Termination of Service.  Except as
otherwise provided by Plan Section 3.2(e), any award under this Plan to a
Participant who suffers a Termination of Service may be cancelled, accelerated,
paid or continued, as provided in the Stock Incentive Agreement or, in the
absence of such provision, as the Committee may determine.  The portion of any
award exercisable in the event of continuation or the amount of any payment due
under a continued award may be adjusted by the Committee to reflect the
Participant’s period of service from the date of grant through the date of the
Participant’s Termination of Service or such other factors as the Committee
determines are relevant to its decision to continue the award.

 

SECTION 4  RESTRICTIONS ON STOCK

 

4.1           Escrow of Shares.  Any certificates representing the shares of
Stock issued under the Plan shall be issued in the Participant’s name, but, if
the Stock Incentive Agreement so provides, the shares of Stock shall be held by
a custodian designated by the Committee (the “Custodian”).  Each applicable
Stock Incentive Agreement providing for transfer of shares of Stock to the
Custodian shall appoint the Custodian as the attorney-in-fact for the
Participant for the term specified in the applicable Stock Incentive Agreement,
with full power and authority in the Participant’s name, place and stead to
transfer, assign and convey to the Company any shares of Stock held by the
Custodian for such Participant, if the Participant forfeits the shares under the
terms of the applicable Stock Incentive Agreement.  During the period that the
Custodian holds the shares subject to this Section, the Participant shall be
entitled to all rights, except as provided in the applicable Stock Incentive
Agreement, applicable to shares of Stock not so held.  Any dividends declared on
shares of Stock held by the Custodian shall, as the Committee may provide in the
applicable Stock Incentive Agreement, be paid

 

8

--------------------------------------------------------------------------------


 

directly to the Participant or, in the alternative, be retained by the Custodian
until the expiration of the term specified in the applicable Stock Incentive
Agreement and shall then be delivered, together with any proceeds, with the
shares of Stock to the Participant or to the Company, as applicable.

 

4.2           Restrictions on Transfer.  The Participant shall not have the
right to make or permit to exist any Disposition of the shares of Stock issued
pursuant to the Plan except as provided in the Plan or the applicable Stock
Incentive Agreement.  Any Disposition of the shares of Stock issued under the
Plan by the Participant not made in accordance with the Plan or the applicable
Stock Incentive Agreement shall be void.  The Company shall not recognize, or
have the duty to recognize, any Disposition not made in accordance with the Plan
and the applicable Stock Incentive Agreement, and the shares so transferred
shall continue to be bound by the Plan and the applicable Stock Incentive
Agreement.

 

SECTION 5  GENERAL PROVISIONS

 

5.1           Withholding.  The Company shall deduct from all cash distributions
under the Plan any taxes required to be withheld by federal, state or local
government.  Whenever the Company proposes or is required to issue or transfer
shares of Stock under the Plan, the Company shall have the right to require the
recipient to remit to the Company an amount sufficient to satisfy any federal,
state and local tax withholding requirements prior to the delivery of any
certificate or certificates for such shares.  A Participant may pay the
withholding obligation in cash, by tendering shares of Stock which have been
owned by the holder for at least six (6) months prior to the date of exercise
or, if the applicable Stock Incentive Agreement provides, a Participant may
elect to have the number of shares of Stock he is to receive reduced by the
smallest number of whole shares of Stock which, when multiplied by the Fair
Market Value of the shares of Stock determined as of the Tax Date (defined
below), is sufficient to satisfy federal, state and local, if any, withholding
obligation arising from exercise or payment of a Stock Incentive (a “Withholding
Election”).  A Participant may make a Withholding Election only if both of the
following conditions are met:

 

(a)           The Withholding Election must be made on or prior to the date on
which the amount of tax required to be withheld is determined (the “Tax Date”)
by executing and delivering to the Company a properly completed notice of
Withholding Election as prescribed by the Committee; and

 

(b)           Any Withholding Election made will be irrevocable; however, the
Committee may, in its sole discretion, disapprove and give no effect to the
Withholding Election.

 

5.2           Changes in Capitalization; Merger; Liquidation.

 

(a)           The number of shares of Stock reserved for the grant of Options,
the maximum number of shares of Stock for which Options may be granted to any
employee during any calendar year, the number of shares of Stock reserved for
issuance upon the exercise of each outstanding Option, and the Exercise Price of
each outstanding Option shall be proportionately adjusted for any increase or
decrease in the number of issued shares of Stock resulting from a subdivision or
combination of shares or the payment of an ordinary stock dividend in shares of
Stock to holders of outstanding shares of Stock or any other increase or
decrease in the number of shares of Stock outstanding effected without receipt
of consideration by the Company.  Any such adjustments shall be made in
accordance with Section 1.424-1

 

9

--------------------------------------------------------------------------------


 

of the Treasury Regulations (with respect to Incentive Stock Options) or
Section 1.409A-1(b)(v) of the Treasury Regulations (with respect to Nonqualified
Stock Options).

 

(b)           In the event of any merger, consolidation, reorganization,
extraordinary dividend, spin-off, sale of substantially all of the Company’s
assets, other change in the capital structure of the Company or its Stock
(including any Change in Control) or tender offer for shares of Stock, the
Committee, in its sole discretion, may make such adjustments with respect to
awards and take such other action as it deems necessary or appropriate to
reflect or in anticipation of such merger, consolidation, reorganization,
extraordinary dividend, spin-off, sale of substantially all of the Company’s
assets, other change in capital structure or tender offer, including, without
limitation; the assumption of other awards, the substitution of new awards, the
adjustment of outstanding awards (with or without the payment of any
consideration), the acceleration of awards or the removal of restrictions on
outstanding awards, all as may be provided in the applicable Stock Incentive
Agreement or, if not expressly addressed therein, as the Committee subsequently
may determine in the event of any such merger, consolidation, reorganization,
extraordinary dividend, spin-off, sale of substantially all of the Company’s
assets, other change in the capital structure of the Company or its Stock or
tender offer for shares of Stock or the termination of outstanding awards in
exchange for the cash value, as determined in good faith by the Committee of the
vested and/or unvested portion of the award.  The Committee’s general authority
under this Section 5.2 is limited by and subject to all other express provisions
of the Plan.  Any adjustment pursuant to this Section 5.2 may provide, in the
Committee’s discretion, for the elimination without payment therefor of any
fractional shares that might otherwise become subject to any Stock Incentive.
Any such adjustments shall be made in accordance with Section 1.424-1 of the
Treasury Regulations (with respect to Incentive Stock Options) or
Section 1.409A-1(b)(v) of the Treasury Regulations (with respect to Nonqualified
Stock Options).

 

(c)           The existence of the Plan and the Stock Incentives granted
pursuant to the Plan shall not affect in any way the right or power of the
Company to make or authorize any adjustment, reclassification, reorganization or
other change in its capital or business structure, any merger or consolidation
of the Company, any issue of debt or equity securities having preferences or
priorities as to the Stock or the rights thereof, the dissolution or liquidation
of the Company, any sale or transfer of all or any part of its business or
assets, or any other corporate act or proceeding.

 

5.3           Cash Awards.  The Committee may, at any time and in its
discretion, grant to any holder of a Stock Incentive the right to receive, at
such times and in such amounts as determined by the Committee in its discretion,
a cash amount which is intended to reimburse such person for all or a portion of
the federal, state and local income taxes imposed upon such person as a
consequence of the receipt of the Stock Incentive or the exercise of rights
thereunder.

 

5.4           Compliance with Code.  All Incentive Stock Options to be granted
hereunder are intended to comply with Code Section 422, and all Nonqualified
Stock Options to be granted hereunder are intended to comply with Code
Section 409A or an exemption thereto. All provisions of the Plan and all Options
granted hereunder shall be construed in such a manner as to effectuate that
intent.

 

10

--------------------------------------------------------------------------------


 

5.5           Right to Terminate Service.  Nothing in the Plan or in any Stock
Incentive Agreement shall confer upon any Participant the right to continue as
an employee, director, organizer or officer of the Company or affect the right
of the Company to terminate the Participant’s services at any time.

 

5.6           Restrictions on Delivery and Sale of Shares; Legends.  Each Stock
Incentive is subject to the condition that if at any time the Committee, in its
discretion, shall determine that the listing, registration or qualification of
the shares covered by such Stock Incentive upon any securities exchange or under
any state or federal law is necessary or desirable as a condition of or in
connection with the granting of such Stock Incentive or the purchase or delivery
of shares thereunder, the delivery of any or all shares pursuant to such Stock
Incentive may be withheld unless and until such listing, registration or
qualification shall have been effected.  If a registration statement is not in
effect under the Securities Act of 1933 or any applicable state securities laws
with respect to the shares of Stock purchasable or otherwise deliverable under
Stock Incentives then outstanding, the Committee may require, as a condition of
exercise of any Option or as a condition to any other delivery of Stock pursuant
to a Stock Incentive, that the Participant or other recipient of a Stock
Incentive represent, in writing, that the shares received pursuant to the Stock
Incentive are being acquired for investment and not with a view to distribution
and agree that the shares will not be disposed of except pursuant to an
effective registration statement, unless the Company shall have received an
opinion of counsel that such disposition is exempt from such requirement under
the Securities Act of 1933 and any applicable state securities laws.  The
Company may include on certificates representing shares delivered pursuant to a
Stock Incentive such legends referring to the foregoing representations or
restrictions or any other applicable restrictions on resale as the Company, in
its discretion, shall deem appropriate.

 

5.7           Non-Alienation of Benefits.  Other than as specifically provided
herein, no benefit under the Plan shall be subject in any manner to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance or
charge; and any attempt to do so shall be void.  No such benefit shall, prior to
receipt by the Participant, be in any manner liable for or subject to the debts,
contracts, liabilities, engagements or torts of the Participant.

 

5.8           Termination and Amendment of the Plan.  The Board of Directors at
any time may amend or terminate the Plan without stockholder approval; provided,
however, that the Board of Directors may condition any amendment on the approval
of stockholders of the Company if such approval is necessary or advisable with
respect to tax, securities or other applicable laws.  No such termination or
amendment without the consent of the holder of a Stock Incentive shall adversely
affect the rights of the Participant under such Stock Incentive.

 

5.9           Stockholder Approval.   The Plan must be submitted to the
stockholders of the Company for their approval within twelve (12) months before
or after the adoption of the Plan by the Board of Directors.

 

5.10         Choice of Law.  The laws of the State of Georgia shall govern the
Plan, to the extent not preempted by federal law.

 

5.11         Effective Date of the Plan.  The Plan was approved by the Board as
of May 15, 2008 and will be effective as of that date.

 

11

--------------------------------------------------------------------------------


 

 

FIRST CENTURY BANCORP.

 

 

 

 

 

 

 

By:

/s/ William R. Blanton

 

 

 

 

Title:

Chief Executive Officer

 

12

--------------------------------------------------------------------------------